Exhibit 10.1

 

 [citilogo.jpg]

 

CHANGE IN TERMS AGREEMENT

 

           

Borrower:

Erba Diagnostics, Inc.

2140 North Miami Avenue

Miami, FL 33127

   

Lender:

Citibank, N.A.

6400 Las Colinas Blvd.

Mail Stop CC1-30

Irving, TX 75039

                       

 

Principal Amount: $5,000,000.00

Date of Agreement: February 7, 2018

 

DESCRIPTION OF EXISTING INDEBTEDNESS. Promissory Note dated August 4, 2017 in
the original amount of $5,000,000.00 by and between Erba Diagnostics, Inc.,
(“Borrower”) and Citibank, N.A. (“Lender”), the “Note,” as amended from time to
time.

 

DESCRIPTION OF CHANGE IN TERMS. Lender and the Borrower hereby agree that the
said Note shall be and hereby is amended to extend the maturity date from
January 31, 2018 to July 31, 2018, subject to the terms and conditions of the
Note and the instruments and agreements referred to therein.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER:

 

 

 

ERBA DIAGNOSTICS, INC.

 

 

By: /s/ David Barka                                     

David Barka, Chief Executive Officer of Erba

Diagnostics, Inc.